DETAILED ACTION
Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-4, 7-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a game board, game board system, method and computer readable medium with computer executable instructions to cause a computer to perform the method comprising the limitations required by independent claims 1, 9, 14-15. Specifically, each independent claim requires a game board comprising a board, surface adapted to receive a game board overlay, a base with a rotatable mount for the game board, a rotation sensor and detector array configured to detect game piece positioning placed on a top of the game board overlay. The rotation sensor detects a relative rotation of the board to the base. A transmitter transmits data indicating the positions and detected relative rotation to an entertainment device. This arrangement allows players to face each other as is common in game board while also having the game board cooperate with an entertainment device, television and/or other peripheral devices. Moreover, players can rotate the game board to face them while the relative orientation of the gameboard overlay and the television screen are similar for that player. One having ordinary skill in the art would not have found it obvious to modify a traditional game board in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711